                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



ANDERSON P. THURSTON,                        No. 2:18-cv-0527 CKD P

               Plaintiff,

       v.

R. YOUNGER,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendant.                    AD TESTIFICANDUM
                                      /

Anderson P. Thurston, CDCR # D-00671, a necessary and material witness in a settlement
conference in this case on January 15, 2019, is confined in California Substance Abuse
Treatment Facility (CSATF), in the custody of the Warden. In order to secure this inmate's
attendance it is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the
custodian to produce the inmate at California State Prison, Sacramento, 100 Prison Road,
Represa, California 95671, on Tuesday, January 15, 2019 at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CSATF, P.O. Box 7100, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before the United States
District Court at the time and place above, until completion of the settlement conference or as
ordered by the court. This inmate’s legal property, relevant to the above entitled case, shall
accompany the inmate.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: November 7, 2018
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
